DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 16/389056 and 62/660496 filed 4/19/2019 and 4/20/2018, respectively.



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/2/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-3, 6, 8-10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,715,636. Although the claims at issue are not identical, they are not patentably distinct from each other because instant Claim 4 is simply Claim 1 of the patent. Consequently, Claims 1-3 are less limited versions of Claim 1 of the patent, and Claims 4-5 are the same scope as Claims 1, 4 of the patent. Examiner maps .
Claims 4-5, 7, and 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U.S. Patent No. 10,715,636. This is a statutory double patenting rejection.
Instant Claims
Claims of 10,715,636
Notes
1. A computer implemented method for connecting a client computing resource with at least one loyalty host computing resource, the method comprising: receiving a first message from the client computing resource by a loyalty switch to initiate a client connection, the loyalty switch having a client message queue, a selector handler pool manager, and one or more selector handlers;
1. A computer implemented method for connecting a client computing resource with at least one loyalty host computing resource, the method comprising: receiving a first message from the client computing resource by a loyalty switch to initiate a client connection, the loyalty switch having a client message queue, a selector handler pool manager, and one or more selector handlers;
Same language
storing the first message within the client message queue; assigning the client computing resource to an assigned selector handler from the one or more selected handlers by the selector handler pool manager; establishing the client connection between the client computing resource and the assigned selector handler;
storing the first message within the client message queue; assigning the client computing resource to an assigned selector handler from the one or more selected handlers by the selector handler pool manager; establishing the client connection between the client computing resource and the assigned selector handler;
Same language
receiving a transaction message from the client computing resource over the client connection; determining a matching loyalty host computing resource from the at least one 


responsive to a determination that a host connection does not exist between the assigned selector handler and the matching loyalty host computing resource, establishing the host connection; transmitting the transaction message over the host connection to the matching loyalty host computing resource;
responsive to a determination that a host connection does not exist between the assigned selector handler and the matching loyalty host computing resource, establishing the host connection; transmitting the transaction message over the host connection to the matching loyalty host computing resource; 
Same language
and transmitting a client response message by the assigned selector handler over the client connection indicating a status indication in response to the transaction message, the status indication comprises a success indication and a failure indication.
transmitting a client response message by the assigned selector handler over the client connection indicating a status indication in response to the transaction message, the status indication comprises a success indication and a failure indication,
Same language. Claim 1 of the ‘636 patent has additional language below, therefore Claim 1 of the instant application is strictly broader than the patent Claim 1.
2. The method according to claim 1, wherein the method further comprises: receiving a host response message from the matching loyalty host computing resource containing the status indication.
2. The method according to claim 1, wherein the method further comprises: receiving a host response message from the matching loyalty host computing resource containing the status indication.
Same language. Claim 1 of the ‘636 patent has additional language below, therefore Claim 2 of the instant application is strictly broader than the patent Claim 2.
3. The method according to claim 2, wherein the method further comprises: responsive to a determination that the host connection does not exist and the matching loyalty host computing resource is offline, storing the transaction message within the assigned selector handler for transmission once the host connection is established.
3. The method according to claim 2, wherein the method further comprises: responsive to a determination that the host connection does not exist and the matching loyalty host computing resource is offline, storing the transaction message within the assigned selector handler for transmission once the host connection is established.
Same language. Claim 1 of the ‘636 patent has additional language below, therefore Claim 3 of the instant application is strictly broader than the patent Claim 3.

(From Claim 1) wherein determining the matching loyalty host computing resource using selector routing logic comprising: identifying a request type for the transaction message; responsive to the request type being forward all, storing the transaction message within a write buffer corresponding to all host connections associated with the at least one loyalty host computing resources supporting the client computing resource; responsive to the request type being reverse transaction, fetching a server ID associated with the reverse transaction and storing the transaction message within the write buffer corresponding to the server ID;
Same language.
(From Claim 4) responsive to the request type not being loyalty ID, fetching the server ID associated with a loyalty sequence ID of the transaction message and storing the transaction message within the write buffer corresponding to the server ID; responsive to the request type being loyalty ID and the loyalty sequence ID being null, fetching the server ID associated with a loyalty sequence ID of the transaction message and storing the transaction message within the write buffer corresponding to the server ID;
(From Claim 1) responsive to the request type not being loyalty ID, fetching the server ID associated with a loyalty sequence ID of the transaction message and storing the transaction message within the write buffer corresponding to the server ID; responsive to the request type being loyalty ID and the loyalty sequence ID not being null, fetching the server ID associated with a loyalty sequence ID of the transaction message and storing the transaction message within the write buffer corresponding to the server ID;
Same language

and responsive to the request type being loyalty ID and the loyalty sequence ID being null, perform the following: responsive to matching a pattern with the loyalty ID with all host connections associated with the at least one loyalty host computing resources, identifying the server ID of the matching pattern; and storing the transaction message within the write buffer corresponding to the server ID of the matching pattern.
Same language, therefore instant Claim 4 and Claim 1 of the patent are of the exact same scope.
5. The method according to claim 4, wherein determining the matching loyalty host computing resource using selector routing logic further comprising: responsive to unsuccessfully matching a pattern with the loyalty ID with all host connections associated with the at least one loyalty host computing resources, passing the transaction message to a multi-program matcher to the server ID of the at least one loyalty host computing resource to receive the transaction message; storing the transaction message within the write buffer corresponding to the server ID; and transmitting the write buffer to the loyalty host computing resource.
4. The method according to claim 1, wherein determining the matching loyalty host computing resource using selector routing logic further comprising: responsive to unsuccessfully matching a pattern with the loyalty ID with all host connections associated with the at least one loyalty host computing resources, passing the transaction message to a multi-program matcher to the server ID of the at least one loyalty host computing resource to receive the transaction message; storing the transaction message within the write buffer corresponding to the server ID; and transmitting the write buffer to the loyalty host computing resource.
Same language, therefore instant Claim 5 and Claim 4 of the patent are of the exact same scope.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim(s) 9-12, the language is drawn to a computer program which is neither executed by a computer, nor stored on a physical structure.  As an alternate ground of rejection, Examiner construes Claim 9 outside of means-plus, and the claim is directed to software per se under the broadest reasonable interpretation. Because there is no physical component to the claims the claims are non-statutory.
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 8 and 12 utilize terms from Claims 7 and 11, but do not depend from 
There is insufficient antecedent basis in the following claim(s) for the limitation(s) enumerated below:
Claim(s) 8, 12 recites the limitation "the loyalty ID” and “the server ID” and require “responsive to unsuccessfully matching a pattern” when there is no pattern match in the independent claims.  There is insufficient antecedent basis for this limitation in the claim.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US Pub. 2011/0106695) in view of Hamilton (US Pub. 2003/0182464) and further in view of Guise (US Pub. 2015/0032635).
With respect to Claim 1, Fernandez teaches a computer implemented method for connecting a client computing resource with at least one loyalty host computing resource, the method comprising: receiving a first message from the client computing resource by a loyalty switch to initiate a client connection, (para. 8; loyalty card controls interchange rates. Fig. 2, paras. 27-30; a card is swiped at a point of sale terminal. The terminal communicates with the transaction host server for the purpose of a routing to an optimized interchange, which is a request to initiate a client connection. See also Hamilton, Fig. 1, para. 51; networked computers communicate with each other by sending messages over a network. Para. 52-54; Messages are sent to a message queuing system that receives the message.)
a selector handler pool manager, (Fig. 2, paras. 27-30; routing and interchange optimization table maps to an appropriate interchange/bank.)
assigning the client computing resource to an assigned selector handler from the one or more selected handlers by the selector handler pool manager; (Fig. 2, paras. 27-30; routing and interchange optimization table maps to an appropriate interchange/bank.)
receiving a transaction message (para. 30; transaction assembled and sent to selected bank.)
But Fernandez does not explicitly teach message queues.
Hamilton, however, does teach the loyalty switch having a client message queue, (Fig. 3, paras. 62-64; macro queue 18 receives a communication from Process A)
and one or more selector handlers; (Fig. 3, paras. 55-56, 61; Queue manager defines the number of queues and has a set of functions for enqueuing messages. Fig. 3, paras. 62-65; Function can include the macro queue enqueuing messages into particular member queues based on, e.g. a round-robin fashion.)
storing the first message within the client message queue; (Fig. 3, paras. 62-65; message is stored in Macro Queue)
establishing the client connection between the client computing resource and the assigned selector handler; (Figs. 1, 3, 5, para. 68, 73; remote process on another device accesses the local queue over a network which means there is a client connection between the client and the assigned selector handler.)
receiving a transaction message from the client computing resource over the client connection; (A transaction message was previously taught. Fig. 3, paras. 62-64; macro queue 18 receives a communication from Process A. para. 2; when an application receives a request message it processes the request by reading the contents and acting accordingly, which is a transaction.)
determining a matching loyalty host computing resource from the at least one loyalty host computing resource by the assigned selector handler using selector routing logic; (Fig. 3, paras. 55-56, 61; Queue manager defines the number of queues and has a set of functions for enqueuing messages. Fig. 3, paras. 62-65; Function can include the macro queue enqueuing messages into particular member queues based on, e.g. a round-robin fashion. Macro Queue deposits messages into different queues, each of which are serviced by different Processes B, C, D. See also Guise, para. 77; system selects backend server for processing based on load, response times, status, etc. See also Fernandez, para. 33; selection based upon lowest cost of transaction or some pre-selected preference.)
responsive to a determination that a host connection does not exist between the assigned selector handler and the matching loyalty host computing resource, establishing the host connection; (Fig. 3, para. 65; Queues 30a/b/c are accessed by processes B/C/D over connections 36/38/40. Figs. 1, 3, 5, para. 68, 73; remote process on another device accesses the local queue over a network which means there is a host connection between the host and the matched loyalty host. Further, to the extent that this does not suggest determining a connection exists, Examiner cites Guise below.)
transmitting the transaction message over the host connection to the matching loyalty host computing resource; (Fig. 3, para. 65; Queues 30a/b/c access processes B/C/D over connections 36/38/40. Figs. 1, 3, 5, para. 68, 73; remote process on another device accesses the local queue over a network which means there is a host connection between the host and the matched loyalty host.)
and transmitting a client response message by the assigned selector handler over the client connection indicating a status indication in response to the transaction message, the status indication comprises a success indication and a failure indication. (para. 54; queue sends an acknowledgement that the message has been stored in a queue. See also Tables 1, 10; Error code when something is in error.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Fernandez with the message queues in order to store messages, prevent them from being lost, and keep them in order until the messages can be processed. (Hamilton, paras. 2-5)
But modified Fernandez does not necessarily explicitly teach a determination that a host connection does not exist.
Guise, however, does teach a determination that a host connection does not exist (Examiner asserts that Hamilton renders this limitation obvious on its own because Hamilton sends data which suggests the determination and establishment of a host connection, but in the event it does not Examiner also cites Guise, para. 77; system polls number of active connections for a backend server, which means the system can determine whether a connection exists or not.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Fernandez with the determination of host connection in order to assign the message to an optimal server for processing (Guise, paras. 75-78)

With respect to Claim 2, modified Fernandez teaches the method according to claim 1, and Hamilton also teaches wherein the method further comprises: receiving a host response message from the matching loyalty host computing resource containing the status indication. (para. 54; recipient device sends an acknowledgement that message was successfully received.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 3, modified Fernandez teaches the method according to claim 2, and Guise also teaches wherein the method further comprises: responsive to a determination that the host connection does not exist and the matching loyalty host computing resource is offline, (para. 77; system determines up/down status of device and number of connections)
The same motivation to combine as the independent claim applies here.
And Hamilton also teaches storing the transaction message within the assigned selector handler for transmission once the host connection is established. (Fig. 3, para. 65; queues 30a/b/c hold messages until processes B/C/D dequeue them.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 6, it is substantially similar to Claim 3 and is rejected in the same manner, the same art and reasoning applying. Further, Fernandez teaches one or more tangible non-transitory computer-readable storage media embodying computer-readable instructions that are executable by an identity computing resource to: (paras. 39-40; hard disk or cd-rom containing instructions)

With respect to Claim 8, modified Fernandez teaches the tangible non-transitory computer-readable storage media according to claim 6, and Fernandez also teaches wherein the instructions for determining the matching loyalty host computing resource using selector routing logic further comprises: responsive to unsuccessfully matching a pattern with the loyalty ID with all host connections associated with the at least one loyalty host computing resources, (para. 22, 32-33; system matches characteristics of a proposed transaction with a bank. Para. 8; interchange parameters may include loyalty of card.)
pass the transaction message to a multi-program matcher to the server ID of the at least one loyalty host computing resource to receive the transaction message; (A server ID will be taught later. paras. 21, 24-25, 29-30; system takes card and transaction data and uses it to match with an interchange/bank.)
and Hamilton also teaches a server ID (para. 65-67; when creating a queue the system may allow a device to access it by using an IP address. Fig. 3; process may dequeue from a specific queue. Thus a particular process dequeues from a particular ID. It would have been obvious to one of ordinary skill prior to the effective filing date to identify the queue by the device dequeuing from it rather than by giving it its own identifier because a queue that is only dequeued from one device is effectively the same thing as sending the data to the device itself except for a change in storage location, which is a simple substitution for predictable effects, see MPEP 2143(I)(B).)
store the transaction message within the write buffer corresponding to the server ID; and transmit the write buffer to the loyalty host computing resource. (Fig. 3, para. 65; queues 30a/b/c hold messages until processes B/C/D dequeue them.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 9, it is substantially similar to Claim 1, except being less limited, and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 10, it is substantially similar to Claim 3 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 12, it is substantially similar to Claim 8 and is rejected in the same manner, the same art and reasoning applying.


Remarks
	Examiner is the same Examiner from the parent Application 16/389056, now issued as Patent 10,715,636. In that application Examiner found Claim 4 to be non-obvious and by agreement it was moved into the independent claims for allowance. In the instant application, Applicant asserts the same claims as were originally presented in the parent claim. Consequently, most claims are broader versions of the patent claims and therefore are obviousness-type double patenting rejections. For the claims that incorporate Claim 4 subject matter, they are statutory double patenting rejections. For these reasons, Examiner makes no 103 rejection to Claims 4, 5, 7 and 11.
	Although instant Claim 5 depends from instant Claim 4 (as in the parent), Applicant has Claim 8 (similar to Claim 5) depend from the independent rather than Claim 7 (similar to Claim 4). Because Claim 8 refers to “the loyalty ID” “the server ID” were introduced in Claim 7 but does not depend from Claim 7, there are indefinite antecedent basis problems. Claim 12 is similarly situated.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449